DETAILED ACTION
Response to Amendment
	The Amendment filed March 16, 2021 has been entered. Claims 1-5 and 7-42 remain pending in the application. Claim 6 has been cancelled. Applicant's amendments to the claims have overcome the 35 U.S.C. 103 rejections previously set forth in the Non-Final Office Action mailed November 16, 2020. The claims are in condition for allowance.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
Independent claim 1 recites the following limitations with features highlighted that in combination with the other limitations of the claims most overcome the prior art of record:
“A method for accessing data in a storage system architecture comprising a plurality of data storage subsystems, the method comprising steps of: 
providing an on-board load balance (OBLB) module in each of the plurality of data storage subsystems; receiving, by one data storage subsystem of the plurality of data storage subsystems, an I/O request issued from a host; 
determining whether the one storage subsystem that receives the I/O request, is able to parse the I/O request according to data location information in the OBLB module of the one storage subsystem that receives the I/O request; and when the one storage subsystem that 
parsing, by the one data storage subsystem that receives the I/O request, the I/O request into at least one first sub-I/O request according to the data location information in the OBLB module of the one data storage subsystem that receives the I/O request; 
dispatching, by the one data storage subsystem that receives the I/O request, the at least one first sub-I/O request to at least one first data storage subsystem of the plurality of data storage subsystems, which is associated with the at least one first sub-I/O request; 
executing, by the at least one first data storage subsystem associated with the at least one first sub-I/O request, the at least one first sub-I/O request; 
returning, by the at least one first data storage subsystem associated with the at least one first sub-I/O request, at least one first sub-execution result back to the one data storage subsystem that receives the I/O request; 
collecting, by the one data storage subsystem that receives the I/O request, the at least one first sub-execution result from the at least one first data storage subsystem; and 
returning, by the one data storage subsystem that receives the I/O request, a main execution result comprising the at least one first sub-execution result from the at least one first data storage subsystem, back to the host;
wherein a master data storage subsystem of the plurality of data storage subsystems updates the data location information in the OBLB module in each of the plurality of data storage subsystems regularly or on demand.”

Independent claim 2 recites the following limitations with features highlighted that in combination with the other limitations of the claims most overcome the prior art of record:
“A method for accessing data in a storage system architecture comprising a plurality of data storage subsystems, the method comprising steps of:  
providing an on-board load balance (OBLB) module in each of the plurality of data storage subsystems; 
receiving, by one data storage subsystem of the plurality of data storage subsystems, an I/O request issued from a host; 
determining whether the one storage subsystem that receives the I/O request, is able to parse the I/O request according to data location information in the OBLB module of the one storage subsystem that receives the I/O request; and 
when the one data storage subsystem that receives the I/O request is not able to parse the I/O request according to the data location information in the OBLB module of the one data storage subsystem that receives the I/O request, the method further comprises steps of:
dispatching, by the one data storage subsystem that receives the I/O request, the I/O request to a master data storage subsystem for the I/O request; 
parsing, by the master data storage subsystem, the I/O request into at least one second sub-I/O request and dispatching the at least one second sub-I/O request to at least one second data storage subsystem of the plurality of data storage subsystems, which is associated with the at least one second sub-I/O request; 
executing, by the at least one second data storage subsystem associated with the at least one second sub-I/O request, the at least one second sub-I/O request; returning, by the at least one 
collecting, by the master data storage subsystem, the at least one second sub-execution result from the at least one second data storage subsystem; 
returning, by the master data storage subsystem, a main execution result comprising the at least one second sub-execution result from the at least one second data storage subsystem back to the one data storage subsystem that receives the I/O request; and 
returning, by the one data storage subsystem that receives the I/O request, the main execution result back to the host.”

Independent claim 5 recites the following limitations with features highlighted that in combination with the other limitations of the claims most overcome the prior art of record:
“A method for accessing data in a storage system architecture comprising a plurality of data storage subsystems, the method comprising steps of: 
providing an on-board load balance (OBLB) module in each of the plurality of data storage subsystems; 
receiving, by one data storage subsystem of the plurality of data storage subsystems, an I/O request issued from a host; 
determining whether the one storage subsystem that receives the I/O request, is able to parse the I/O request according to data location information in the OBLB module of the one storage subsystem that receives the I/O request; and 
when the one data storage subsystem that receives the I/O request is not able to parse the I/O request according to the data location information in the OBLB module of the one data storage subsystem that receives the I/O request, the method further comprises steps of:
inquiring, by the one data storage subsystem that receives the I/O request, information from a master data storage subsystem for the I/O request in order to update the data location information in the OBLB module of the one data storage subsystem that receives the I/O request; 
updating, by the one data storage subsystem that receives the I/O request, the data location information in the OBLB module of the one data storage subsystem that receives the I/O request according to the inquired information from the master data storage subsystem; 
parsing, via the updated data location information in the OBLB module of the one storage subsystem that receives the I/O request, the I/O request into at least one third sub-I/O request and dispatching the at least one third sub-I/O request to at least one third data storage subsystem of the plurality of data storage subsystems, which is associated with the at least one third sub-I/O request; executing, by the at least one third data storage subsystem associated with the at least one third sub-I/O request, the at least one third sub-I/O request; returning, by the at least one third data storage subsystem associated with the at least one third sub-I/O request, at least one third sub-execution result back to the one data storage subsystem that receives the I/O request; 
collecting, by the one data storage subsystem that receives the I/O request, the third sub-execution result from the at least one third data storage subsystem; and 
returning, by the one data storage subsystem that receives the I/O request, a main execution result comprising the at least one third sub-execution result back to the host.”

Independent claim 8 recites the following limitations with features highlighted that in combination with the other limitations of the claims most overcome the prior art of record:
“A method for accessing data in a storage system architecture comprising a plurality of data storage subsystems, the method comprising steps of: 
providing an on-board load balance (OBLB) module in each of the plurality of data storage subsystems; 
receiving, by one data storage subsystem of the plurality of data storage subsystems, an I/O request issued from a host; determining, by the one data storage subsystem that receives the I/O request, whether the one data storage subsystem is able to parse the I/O request according to data location information in the OBLB module of the one data storage subsystem that receives the I/O request; and when the one data storage subsystem that receives the I/O request is able to parse the I/O request according to the data location information in the OBLB module of the one data storage subsystem that receives the I/O request, the method further comprises steps of: parsing, by the one data storage subsystem that receives the I/O request, the I/O request into at least one first sub-I/O request according to the data location information in the OBLB module of the one data storage subsystem that receives the I/O request; 
dispatching, by the one data storage subsystem that receives the I/O request, the at least one first sub-I/O request to at least one first data storage subsystem of the plurality of data storage subsystems, which is associated with the at least one first sub-I/O request; determining, by each one of the at least one first data storage subsystem associated with the at least one first sub-I/O request, whether a Validity Check Information (VCI) contained in a corresponding one of the at least one first sub-I/O request is valid or not; when it is determined that the VCI 
executing, by one of the at least one first data storage subsystem associated with the valid first sub-I/O request, the corresponding valid first sub-I/O request; returning, by the one of the at least one first data storage subsystem associated with the valid first sub-I/O request, a first sub-execution result back to the one data storage subsystem that receives the I/O request from the host; collecting, by the one data storage subsystem that receives the I/O request, the first sub-execution result from the one of the at least one first data storage subsystem; and 
returning, by the one data storage subsystem that receives the I/O request, a main execution result comprising the first sub-execution result back to the host; 
wherein a master data storage subsystem of the plurality of data storage subsystems updates the data location information in the OBLB module in each of the plurality of data storage subsystems regularly or on demand.”

Independent claim 27 recites the following limitations with features highlighted that in combination with the other limitations of the claims most overcome the prior art of record:
“A storage system architecture for accessing data, the storage system architecture comprising a plurality of data storage subsystems, each of which is coupled to a host for receiving an I/O request issued from the host, the storage system architecture comprising: 
a redundant array of independent disks layer (RAID layer) provided in each of the data storage subsystems to map a plurality of physical storage devices (PSDs) into a plurality of media extents (MEs); 

a media extent server (ME server) module provided in each of the data storage subsystems to receive the at least one sub-I/O request and to determine the validity of the at least one sub-I/O request; 
wherein the I/O request issued from the host is received and parsed by one data storage subsystem of the plurality of data storage subsystems, and the at least one sub-I/O request is sent to and executed by one or more first data storage subsystems which have data targeted by the sub-I/O request; and 
wherein a master data storage subsystem of the plurality of data storage subsystems updates the data location information in the OBLB module in each of the plurality of data storage subsystems regularly or on demand.”

The above recited limitations are supported by the specification as originally filed at least at paragraphs [0103]-[0105]. The most relevant prior art of record does not appear to teach or suggest the highlighted limitations in combination with the other recited limitations. Claims 3, 4, 7, 9-26, and 28-42 depend from allowable base claims and are allowed for at least the same reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288.  The examiner can normally be reached on M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/TRACY A WARREN/Primary Examiner, Art Unit 2137